Case 1:19-cv-11725-PGG-KHP Document 14
                                    13 Filed 07/28/20
                                             04/02/20 Page 1 of 2




                                             XXXXXXXXX
Case 1:19-cv-11725-PGG-KHP Document 14
                                    13 Filed 07/28/20
                                             04/02/20 Page 2 of 2




                    XXXXXXXXXX




    July 28
                                              XXXXXXXXXXX
                                              DISTRICT
